PAULINE NEWMAN, Circuit Judge.
Manuel Alcantara seeks review of the decision of the Merit Systems Protection Board, Docket No. SE0831010116-I-1, dismissing his appeal for lack of jurisdiction. We affirm.
Mr. Alcantara filed an appeal with the Board on December 20, 2000, seeking reimbursement for funeral expenses and other fees related to the death of his father, Crispin Alcantara, a former Federal civilian employee in the Philippines. The Board dismissed the appeal for lack of jurisdiction based on the undisputed finding that the Office of Personnel Management (“OPM”) had never issued a final or *459reconsideration decision in connection with this claim for benefits.
Pursuant to 5 U.S.C. § 8347(d) and 5 C.F.R. § 831.110, the Board lacks jurisdiction to hear an appeal of a retirement matter until a final decision has been rendered by OPM. A final decision by OPM is one rendered on reconsideration of an initial decision under 5 C.F.R. § 831.109(f)(1) or expressly issued as a final decision under 5 C.F.R. § 831.109(f)(2).
Mr. Alcantara does not dispute that no final decision had been issued by OPM regarding his claim for reimbursement. OPM has stated that it has no record of any decision. Mr. Alcantara does not state whether and when he presented a claim to OPM, although the record shows that he was advised of this procedure. On this record, the Board’s dismissal must be affirmed.
No costs.